Title: From Benjamin Franklin to Castries, 16 December 1781
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Monsieur,
Passy ce 16. Xbre. 1781
Le Major Franks qui a eu l’honneur de vous presenter ma Lettre du huit du mois passé est allé par mes ordres à Brest pour y attendre une Occasion pour s’en retourner en Amerique, sur l’Esperance que vous avez bien voulu me donner de lui accorder cette permission, sur le premier des Bâtiments de Sa Majesté qui partiroit pour ce Pays. Cet officier m’écrit qu’il éprouve à tous Moments des désagréments de la part des officiers …
M. le Ms. de Castries.
